PROB 12C
(SDIA 05/15)

                                     UblITED STATES DIsTRICT CO■ IRT
                                                           FOR THE
                                        SOUTHERN DIsTRICT OF IOWA
                       Petition for Warrant or Summons for Offender Under Supervision


Name of Offender: Brien Leroy Watson       Jr.                                                     Case   Number: 4:13-cr-00026

Name of Sentencing Judicial Officer: Stephanie M. Rose, U.S. District Judge

Date of Original Sentence: March 19,2014

Original Offense: 2l U.S.C. $$ 846, 8al(a)(l), 841(bXlXB)        -   Conspiracy To Possess with Intent to Distribute at Least 500
                       Grams of a Mixture and Substance Containing Cocaine

Original Sentence: 60 months imprisonment; 48 months supervised release

Date Current Supervision Commenced: August 2,2019

Prior Modification(s)/Revocation(s):     September 25,2017 - 24-houor jail sanction
                                         January 30, 2018 - 48-hourjail sanction
                                         October 22,2018   -   Supervision revoked; l0 months imprisonment, 36 months
                                         supervised release
                                         January 7 , 2020 - Bridges of Iowa Treatment Program



                                                 PETITIONING THE COURT

     X      To issue a warrant.

     tr     To issue a summons.

The probation officer believes that the offender has violated the following condition(s) of supervision:

Violation                             Nature of Noncomoliance

l.   Unsuccessful Discharge   of On February 12,2020, Bridges of Iowa notified the Probation Office that Mr. Watson left
     Treatment Program - Bridges the facility in the morning without permission, and he has not returned since. Bridges of
     of   Iowa                   Iowa staffmembers advised the Probation Office that if Mr. Watson were to return to the
                                      facility, he would not be accepted back into the program. The offender's current
                                      whereabouts are unknown.
 U.S.v.Bricn Leroy W7atson Jr.(4:13‐   cr‐   00026)                               Petition for Warrant or Summons   -   February 12,2020


U.S. Probation Officer Recommendation:

  The term ofsupervision should be

              X      revoked.

              tr     extended for ... years, for a total term of ... years.

                                                            I declare under penalty of perjury that the foregoing is true and correct.


                                                              Executed   on: February    12,2020




                                                                         by:
                                                                               Alex J.McCune
                                                                               U.S.Probation Offlcer


                                                                               For:


                                                                               AmyE.Jolmson
                                                                               U.S.Probation Offlcer



The United States Attorney's Office:

  C        Does not object to the proposed action.

  ^
  tr       Objects but does not request a formal hearing                          J..so-. T. C";.r-r
           be set.
       .
  □        Objects and will petition the Court requesting
           that a formal hearing be set.




THE COURT ORDERS:

  tr       No action.

  !        The issuance ofa warrant.
                                                                                          Signature of Judicial Officer
  tr       The issuance of a summons so a hearing can be

           held on
                                                                                                     Date




                                                                                                                               Page 2   of2
